Citation Nr: 1235858	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-31 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for neuritis, arthritis, also claimed as nodosus arthritis, has been received.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1970.

Service connection for neuritis, arthritis, also claimed as nodosus arthritis, was previously denied by the RO in April 2007.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision in which the RO denied the petition to reopen a claim for service connection for neuritis, arthritis, also claimed as nodosus arthritis.  In February 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in July 2010.

In March 2012, the Board remanded the Veteran's claim to the RO so that a hearing could be scheduled pursuant to the Veteran's hearing request, which was on her VA Form 9.

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on her part, is required.


REMAND

On her July 2010 VA Form 9, the Veteran indicated a desire for a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  

Although two such hearings were scheduled, the Veteran submitted statements prior to each requesting rescheduling, as she was attempting to collect additional evidence in support of her claim.  These requests were granted, the latter of which was by way of the March 2012 Board remand directing the RO to reschedule the Travel Board hearing.  This hearing was scheduled for June 28, 2012, before the undersigned Veterans Law Judge.  The Veteran did not appear.  

However, in September 2012, the Board received correspondence from the Veteran, which had been sent to the Board by the RO.  The date stamp on the letter indicates that this correspondence was originally received by the Los Angeles RO on June 14, 2012, two weeks prior to the scheduled hearing.  In this correspondence, the Veteran notified VA of a new address in Loganville, Georgia, and requested that her Travel Board hearing be scheduled in the state of Georgia.  

In accordance with 38 C.F.R. § 20.704(d) (2011), the undersigned finds that good cause has been shown for the Veteran's failure to appear for the June 2012 hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2011) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO for the transfer of the claims to the RO in Atlanta, Georgia for scheduling of the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:
 
1.  The Los Angeles RO should transfer the Veteran's claims file to the Atlanta RO.

2.  The Atlanta RO should schedule the Veteran for a Travel Board hearing in accordance with her request.  The RO should notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


